Title: From Thomas Jefferson to Bernard McMahon, 6 January 1807
From: Jefferson, Thomas
To: McMahon, Bernard


                        
                            Sir
                            
                            Washington Jan. 6. 07.
                        
                        I recieved in due time your letter of Dec. 26. but it has been impossible for me to answer it sooner. Capt
                            Lewis has brought a considerable number of seeds of plants peculiar to the countries he has visited. I have recommended to
                            him to confide principal shares of them to mr Hamilton of the Woodlands & yourself, as the persons most likely to take
                            care of them, which he will accordingly do. he will carry them on to Philadelphia himself.
                        The tulip roots you were so kind as to send me, I planted at Monticello last autumn. I intend to go there the
                            first week in March in order to commence planting out some things to be in readiness for my kitchen & flour gardens two
                            years hence. a small cart will come here for such articles as I collect here, chiefly trees. but there are several
                            articles for the selection of which I would rather ask the assistance of your judgment than that of any other. I note them
                            at the foot of my letter, if you could be so good as to furnish me with them you would greatly oblige me. seeds & bulbs
                            can be so packed as to come with perfect safety by the stage, the best conveyance to this place because we can command it
                            at all times. whether tuberous and fibrous roots can come successfully in moss or any thing else not too bulky, you are
                            the best judge. to give them the better chance they will be safest with you till about the 25th. of February. your bill
                            for their amount shall be immediately provided for by remittance. Accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           best Globe artichoke
                           Anemone
                           
                        
                        
                           Antwerp raspberry
                           Auricula.
                           Marigold
                        
                        
                           Alpine strawberry.
                           Ranunculus
                           Saffron.
                        
                        
                           Lillies of a few of the best kinds.
                           Hyacinths.
                           
                        
                        
                           Tuberose 
                           Sweet William (Dianthus)
                           
                        
                        
                           Crown Imperials
                            Wall flower
                           
                        
                     
                        
                    